DISSENTING OPINION.
SnodgRáss, J.
I do not agree with the majority in conclusion reached, hut am of opinion that a married woman, engaging in a mercantile business on a separate estate, or in a partership in which she is using such estate, and thus holding herself out to all as so trading, expressly binds that separate estate to every creditor who deals with her in that business. The condition of the business is an advertisement and holding out to the public, and therefore an invitation to each member of the public to deal with her upon the faith of such separate estate, and, consequently, each contract she makes in that business binds her separate estate as an express contract to do so. The contrary *51rule results from considering only the words used in each separate contract with each creditor, and ignoring the conditions under which the words were used. The conditions, the business, the dealing in and only with a separate estate, and the holding-out to each creditor, as to . all, that such was the _ business in which he was invited to enter and deal, are all to he considered in connection with, and as essential parts of, "each contract; and, thus considered, they supplement the words used, and make out an express contract, or, rather, make what would not, in the absence of these conditions and propositions to the public (and therefore to each member of it), have been, a contract to hind a separate estate, in' fact as 'in legal effect such a contract, just as in the case of a partnership holding itself out as such. The contract of each member, in the legal scope of and for that business, binds the firm, 'though no. express words are used proposing to do so.
We have held that a married- woman may carry on a mercantile business as a separ-ate estate, and that such business is protected from her husband’s creditors. We ought, therefore, not to hold, it seems to me, that it is also protected from her own. Both in her interest and that of the public dealing with her, I think the property invested in such business should be bound.
The thirteenth Lea ease, I believe, applied the correct rule of law to facts not calling for the application. The facts of that case have therefore *52made a precedent which, I think, should be overruled, and the doctrine established that a married woman doing business with the public on the faith and credit of investment of her separate estate, and holding herself out as so dealing, binds her separate estate expressly in every contract • made in the scope and for the objects of that business, though she does not then and there, in making each business contract, repeat such terms as expressly binds the separate estate.